Opinion issued October 31, 2019




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00170-CV
                           ———————————
                      PAIGE DUNLAP-BELL, Appellant
                                       V.
                   ARVIDAS GYATSYAVICHUS, Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-29870


                         MEMORANDUM OPINION

      Paige Dunlap-Bell sued Arvidas Gyatsyavichus for injuries she allegedly

sustained when his vehicle struck hers. Gyatsyavichus conceded fault for the

collision. The sole issue submitted to the jury was the amount of damages, if any,

that Dunlap-Bell was entitled to for physical pain and mental anguish, physical
impairment, and medical expenses. The jury awarded Dunlap-Bell no damages. She

appeals, contending that the award of no damages is against the great weight and

preponderance of the evidence. We affirm.

                                 BACKGROUND

      At trial, Dunlap-Bell and Gyatsyavichus disputed the severity of the collision

and whether she had been injured in the collision. They also disputed whether the

injuries she claimed had been caused by a later slip-fall accident.

      In a unanimous verdict, the jury did not award Dunlap-Bell any damages. In

accord with the verdict, the trial court entered a take-nothing judgment. Dunlap-Bell

did not move for a new trial or file any other post-judgment motions.

      In her sole appellate issue, Dunlap-Bell contends that the jury’s finding that

she did not suffer personal-injury damages as a result of the collision is against the

great weight and preponderance of the evidence. Gyatsyavichus disagrees.

                           ERROR PRESERVATION

      Excepting fundamental error, error preservation is not optional. See TEX. R.

APP. P. 33.1(a); USAA Tex. Lloyds Co. v. Menchaca, 545 S.W.3d 479, 510–14 (Tex.

2018). The error asserted by Dunlap-Bell is not fundamental. See Menchaca, 545
S.W.3d at 511–12 (fundamental error restricted to errors that are jurisdictional or

adversely affect public’s—as opposed to parties’—interests).




                                          2
      To raise certain complaints on appeal, a party must first raise them in the trial

court in a motion for new trial. TEX. R. CIV. P. 324(b). These complaints include a

complaint of factual insufficiency to support a jury finding, a complaint that a jury

finding is against the overwhelming weight of the evidence, and a complaint that

damages found by a jury are inadequate or excessive. TEX. R. CIV. P. 324(b)(2)–(4).

Absent a motion for new trial, these particular complaints are not preserved for

appellate review. See, e.g., In re A.C., 394 S.W.3d 633, 639 (Tex. App.—Houston

[1st Dist.] 2012, no pet.) (factual sufficiency complaint waived because party did not

file motion for new trial); Roberson v. Collins, 221 S.W.3d 239, 242 (Tex. App.—

Houston [1st Dist.] 2006, no pet.) (same).

      A complaint that a jury finding is “against the great weight and preponderance

of the evidence” is “a complaint about factual sufficiency.” Pitts & Collard, L.L.P.

v. Schechter, 369 S.W.3d 301, 322 (Tex. App.—Houston [1st Dist.] 2011, no pet.).

Dunlap-Bell did not file a motion for new trial. She therefore failed to preserve for

our review her complaint that the jury’s finding of no personal-injury damages is

against the great weight and preponderance of the evidence. See id. (party waived

complaint that jury’s award of no attorney’s fees was against great weight and

preponderance of evidence by not filing motion for new trial); see also In re C.E.M.,

64 S.W.3d 425, 428 (Tex. App.—Houston [1st Dist.] 2000, no pet.) (sole way to

preserve factual sufficiency complaint is to make it in new-trial motion).


                                          3
      Because Dunlap-Bell failed to preserve for appellate review her sole issue, we

overrule it. See TEX. R. CIV. P. 324(b)(2)–(4); see also TEX. R. APP. P. 33.1(a)(1)(B)

(compliance with rules of civil procedure required to preserve complaint).

                                  CONCLUSION

      We affirm the trial court’s judgment.




                                              Gordon Goodman
                                              Justice

Panel consists of Justices Lloyd, Goodman, and Landau.




                                          4